Question Time (Commission)
The next item is Question Time (B6-0484/2008). The following questions have been submitted to the Commission.
Part I
Subject: Information for citizens on EU measures to protect them from the international financial crisis
In reply to my oral question on the impact of the international credit crisis during the plenary sitting of the European Parliament held last March, the Commission stated that we should expect a fall of 0.5% in the EU's growth rate, an increase in inflation and an external trade deficit of EUR 185 000 million in the EU of 27. The Commission stressed that the best way of dealing with this international crisis was to continue with structural reforms and macroeconomic policies, pointing out that protectionism is not a solution. Currently, we are witnessing the further spread of the financial crisis, which is now also affecting the big conglomerates.
Have the data which the Commission previously provided changed? How will it inform European citizens of the implications of this crisis and what practical measures will it take to protect them?
Vice-President of the Commission. - The Commission presented its autumn forecast on 3 November, which indicates that the economic outlook is bleak: economic growth is expected to come to a standstill in 2009, increasing by a meagre 0.2% in the European Union.
2010 should see a gradual recovery for most EU economies, with growth projected at 1.1% for the EU as a whole. As a result, unemployment is expected to increase to 7.8% in the EU in 2009, with a further increase projected for 2010.
However, next year we expect inflation to fall back quickly to 2.4% in the EU and to decelerate further in 2010.
There is no question that the challenges we face are substantial. Hence, the Commission is now developing a comprehensive strategy to manage the financial crisis and limit the economic downturn. The basis of this strategy is set down in the communication entitled 'From financial crisis to recovery: A European framework for action', which indicates how the EU should tackle the next stages of the crisis in a united, coordinated manner.
Action should be geared towards three objectives: first, building a new financial market architecture at EU level; second, dealing with the impact on the real economy and, third, coordinating a global response to the financial crisis.
On 26 November, the Commission will propose a more detailed version of this EU recovery plan, under the umbrella of the Lisbon Strategy for Growth and Jobs. Our aim is to bring together a series of targeted short-term initiatives that will help counter adverse effects on the wider economy, while adapting the medium to long-term measures of the Lisbon Strategy to take account of the crisis.
(EL) Mr President, Commissioner, thank you for your reply. However, what we need to say to European citizens today is that we are responding to the credit crunch and shall be injecting money into the real economy. European citizens also want this crisis to be an opportunity for Europe, for civil Europe.
My question is: will money be injected into public investment and public works over coming years?
(DE) Madam Vice-President, when the latest information is available, rapid decision-making is needed. The problem is that it generally takes a very long time for the Commission, which takes the form of a collegial body, to put things into motion. Are there special rules for situations like the one which we are currently confronted with? In other cases, it really is a long time before the Commission, as a collegial body, produces a result.
(LT) Mr President, Mrs Wallström, as experience shows, the Member States themselves are seeking a way out of the consequences of the financial crisis and the economic recession.
What is your opinion of the pre-crisis measures? Do increased taxes, an expansion of the tax base and the VAT increase offer an effective way out of the crisis during such a difficult period?
Vice-President of the Commission. - The most important question right now is: what are the next steps for the Commission in the coming week to actually deal with the effects on the real economy?
We are going to present a package - which is being worked on at the moment - where we identify the different policy fields where we think we can mitigate the impact on the real economy in the short run, whilst sticking to the existing medium-term reform priorities of the Lisbon Strategy. That will be the framework within which we work. We hope that we can find actions which will help to bolster aggregate demand; on the demand side, we want to reduce inflationary pressures and help the purchasing power of households.
We have to do more on the labour market and, as you say, front-load investments. We hope that this will also help the issues and the actions taken when it comes to the energy and climate change package, because we will need money for investments. We hope that will help to push in this difficult period. On the labour markets, for example, activation policies can be very helpful.
In reply to the last question, I would say that we want Member States to coordinate action. We think the worst thing would be if everybody went in different directions doing whatever they thought was the right thing to do in their respective Member States. We want them rather to discuss, coordinate and cooperate as much as possible, because the effects will be felt on the whole economy in Europe. We prefer actions in a coordinated way.
What about the long lead time or the long time to prepare? You would be surprised. As I said yesterday in the debate on the financial crisis, the Commission, for the first time, has managed within 24 hours to get proposals on the table. We have to respond to this very serious crisis in such a way that we do not take too long to prepare the different proposals.
We have all been instructed or we have all wanted to see in our respective policy areas how we can help, how we can overcome the long period to prepare, how we can do it more quickly, yet do it in a coordinated and respectful way. We are trying to get the proposals on the table as quickly as possible and we are stretching all our possibilities as much as possible. This is the starting point for the Commission at this moment.
Subject: Disparities in driver blood-alcohol limits in EU Member States
In many Member States - for example, the United Kingdom, Italy, Ireland and Luxembourg - the limit on the amount of alcohol that anyone driving a vehicle may have in their blood has been set at 0.8 mg/l. In Slovakia and Hungary, which do not allow anyone who has consumed even the smallest amount of alcohol to drive, any driver with that amount of alcohol in their blood would be committing a serious offence. The rules governing the driving of vehicles, as laid down in the Polish Road Traffic Act of 20 June 1997 (Official Journal No 108, 2005, Item 908, as amended), set the permissible blood alcohol level at 0.2 mg/l. Driving with a blood-alcohol level of more than 0.5 mg/l is a criminal offence subject to imprisonment for up to two years.
Given the current trend towards the standardisation of road traffic legislation within the EU, does the Commission intend to take steps to standardise permissible blood-alcohol levels for drivers in the EU Member States?
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, in fact, in 1988 the Commission proposed a directive on the maximum rate of blood-alcohol permitted for drivers, but in the absence of an agreement between the Member States and the Commission, the Commission had to content itself with adopting, on 17 January 2001, a recommendation that a maximum rate of 0.5 mg/ml be imposed in all the Member States. Today, in the European Union, only three Member States, Ireland, Malta and the United Kingdom, have maximum rates of blood alcohol greater than that value.
The recommendation of the Commission also envisaged lowering the blood-alcohol rate to 0.2 mg/ml for certain categories of driver, including learners, who are the subject of the first question posed by the honourable Member. In fact, learner drivers are the main victims of danger on the roads and therefore it is vital to reduce as far as possible the risk factors in relation to them, for instance, by permitting for this category a blood-alcohol rate no greater, as I have said, than 0.2 mg/ml. This is linked to the measure known as 'zero rate', laid down for this category of driver in the communication adopted by the Commission in October 2006 and which lays down a strategy to support the Member States to reduce the damage caused by alcohol.
Ladies and gentlemen, given this background, the Commission unfortunately does not consider that the political conditions are in place that would allow the adoption by the Member States of a piece of legislation designed to further harmonise the level of blood-alcohol permitted within the EU. Having said that, the Commission does not intend to remain inactive with regard to something which remains one of the main causes of deaths on Europe's roads.
The Commission has taken various measures on this issue. First and foremost, with regard to road checks, in the recommendation of 6 April 2004, the Commission pushed to intensify random checks on blood-alcohol levels through an effective device to measure alcohol in blood through an analysis of exhaled air, to be used in those places and at the times in which excessive consumption of alcohol by drivers is regularly observed.
Ladies and gentlemen, I must also stress that driving under the influence of alcohol is one of the offences covered by the proposal for a directive facilitating cross-border enforcement in the field of road safety, adopted by the Commission in March of this year, and currently being debated by the Council and Parliament.
At the last Transport Council, I was able to emphasise this to the ministers: faced with the loss of human lives, we cannot stalemate ourselves with legal quibbles or discuss whether it is an issue relating to the first or third pillar because unfortunately, legal debates serve for very little in tackling and resolving problems as serious as road accidents.
I would like to take the opportunity of this parliamentary debate to point out that the four offences envisaged in the directive under discussion which, in addition to driving while drunk, are speeding, not wearing seatbelts and driving after having taken narcotic substances, are responsible for three out of four road accidents. This means that much can and must be done by the European Union, and I therefore call once again upon Parliament to go forward in the direction already embarked upon through the vote in the Committee on Transport and Tourism.
Additionally I am just about to finish, Mr President, in order to be able to draw up in the near future concrete proposals regarding driving under the influence of psychoactive substances, in October 2006 the Commission launched a research project set to last for four years designed to improve knowledge in this field and formulate solutions. This is the DRUID project, of which you are well aware.
Finally, the financial support supplied by the Commission for awareness-raising campaigns should be stressed. These are, in particular, those campaigns conducted by young people aimed at other young people to make them aware of the danger of consuming alcohol and drugs when driving a car. One example of many is the campaign called 'Bob' which was very successful throughout Europe, and we should also remember the commitment of the Commission, which called Kimi Raikkonen, outgoing world Formula One champion, to Brussels to be a witness for the European Union's campaign for road safety, as well as the day dedicated to road safety in large cities which was held in Paris on 10 October, and which is a further indication of the European Commission's huge commitment on road safety. I made this one of my priorities during the debate on confidence following my appointment as European Commissioner for transport.
Ladies and gentlemen, unfortunately more cannot be done, but I hope that I have been comprehensive in answering your oral question.
(PL) Mr President, Commissioner, may I thank you for your response and encourage you to take bolder steps. We need to adopt and update a directive introducing a total ban on drink driving. We must not surrender to the alcohol manufacturers' lobby and its influence, and we must not be afraid of them. We have a right to safe roads, and we should start with the young. We must be bold in tackling these projects.
(DE) Mr Vice-President, I would like to take this brief opportunity to ask two questions. Firstly, you have said that the political background for a regulation of this kind is not entirely in place. What I would like to know is, where does the major resistance lie? Does it come from individual states or from large lobby groups? What is preventing the Commission from doing something in this case?
My second question concerns the fact that increasing numbers of studies have shown that smoking in cars is very dangerous. On the one hand, it is very unhealthy and, on the other, it is distracting and tiring. My question is whether the Commission is considering doing something with regard to this at a European level.
My question concerns Ireland, where a large number of young people have been involved in tragic accidents as the sole occupants of vehicles.
I should like to know whether any research has been done across Europe on this topic and if we could revitalise the programme about educating young people in driving. A lot more work needs to be done, and I would ask that we revitalise that education programme at the earliest possible date.
Mr President, ladies and gentlemen, thank you for the questions that have been tabled, because they make it possible to clarify further the European Union's position.
Mr Leichtfried, when you rightly spoke about the political problems that we have encountered, the political problems concern the Member States, but we have seen that unfortunately, the Commission's proposal was not accepted, despite a huge effort. In spite of the lack of agreement with the Member States on the proposal for a directive, we have persisted, and will continue to do so. I repeat now what I said at the hearing at which I gained the confidence of the Commission and Parliament: I will continue to make road safety one of my priorities.
I intend to continue to support all the DRUID projects and programmes - this is my response to the honourable Member - with regard to the issue of provision of information to young people, and educating young people. This should be a priority. It is not tools that cause accidents; of course, it is important to have safe tools. It is important to have safe roads and this Parliament has decided to take, together with the Commission, certain decisions relating to infrastructure, but the main problem is educating those who sit behind the driver's wheel or on a motorbike saddle.
We have a duty to start to educate young people, and therefore I am fully in agreement with your position and I will do all I can to ensure that programmes are always funded by the European Union and the Commission to educate young people at school. Ladies and gentlemen, it is not by chance that I chose the former world champion as the Commission's witness, who is a young man.
We should seek to communicate to young people, through young people who do not preach, as a head of the family may do, but who are able to explain to them what the actual risks are, because all young people, in fact, when they come out of a disco, feel themselves to be invulnerable. Unfortunately, that is not the case, and we must work with schools, we must work with families, to ensure that all young people are shown the risks that they run every time they sit at the wheel and, above all, if they drink alcohol or take drugs.
With regard to the issue of smoking, I will ask the Commission departments to carry out an investigation to find out whether there are, in fact, additional risks for smokers or not. I am not able to give you an answer, because, from the scientific viewpoint, I do not know, but I will commission the departments, as I say, to check this.
I believe that I have also answered Mr Sonik by confirming my commitment, and I think that I can make this commitment on behalf of the Commission - Vice-President Wallström is also responsible for communication - that we will do all we can to provide information to citizens and above all to young citizens, who are therefore learners, of the risks and dangers that they run every time they travel in a vehicle.
Subject: Interinstitutional agreement on 'Communicating Europe in Partnership'
On 22 October 2008, representatives of the European Parliament, the Commission and the Council signed the first ever political declaration on an interinstitutional agreement on communicating EU priorities. This is an agreement of the utmost political significance since it seeks to provide an effective solution to the major democratic problem that European citizens are not adequately informed, but it also comes at a critical time since we are in the run-up to elections in the EU.
What will be the priorities and the basic messages of the Community's unified communications policy for the year ahead, in particular during the run-up to elections?
How will cooperation between the three Community institutions be promoted in jointly selecting the priorities and objectives of this communications policy and also their cooperation with the relevant national authorities? In particular, what will be the relation between Community and national communications policies relating to the EU?
What resources will be allocated to implement its new Community communications policy and what role will the new communications technologies play? What will be the role of multilingualism in this context?
What Community funds will be used to fund individual actions under the newly established communications policy?
Vice-President of the Commission. - Parliament, the Commission and the Council have boosted their cooperation on EU communication and signed the political declaration on Communicating Europe in Partnership on 22 October this year. Thank you very much for your strong support on this issue. This is the first time that we have agreed on a common approach to communication.
Communicating is more efficient and effective if done in a coordinated way on priority issues. Besides, it requires a political commitment of all actors, including Member States. All institutions have a responsibility to communicate with citizens about the European Union. However - and let me stress this firmly - the political declaration also respects the individual responsibility of each EU institution and Member State for its own communication strategy and priorities.
Common communication priorities are at the centre of the political declaration and they will be agreed by the interinstitutional group on information (IGI) co-chaired by representatives of each institution. We have already identified and agreed to have four common priorities in 2009: the European elections, energy and climate change, the 20th anniversary of the democratic changes in Central and Eastern Europe and, of course, sustaining jobs, growth and solidarity in Europe.
Implementation will be assured together by Parliament, the Commission and the Council, as well as by Member States. Therefore, we will aim to develop synergies with national, regional and local authorities, as well as with representatives of civil society. Our representations and Parliament's information offices in the Member States will work with national authorities on joint activities adapted to national conditions. If needed, we will enter into appropriate administrative arrangements between the services at EU and national levels and action will be financed appropriately.
It goes without saying that in their actions, our institutions and Member States will respect multilingualism and cultural diversity. In this context, let me mention that the Commission is very active in facing the challenge of multilingualism. Among other measures, translators have been assigned to our representations in the Member States to serve local needs and help to communicate Europe in the language of its citizens.
Finally, implementation of the common communication priorities will provide excellent platforms for European, national and regional politicians to debate with citizens on EU issues before the European elections. I hope it will have a positive influence on the turnout.
(EL) Thank you very much Mrs Wallström for your reply. I should like, firstly, to state that this interinstitutional agreement aims, first and foremost, to introduce a single European communication policy which must be adopted, at a steady rate, slowly but surely, by all the Community institutions, so that citizens receive standard information.
Secondly, I should like a number of clarifications on the question of financing for the new proposed actions. Will they be integrated into existing programmes? Will a new line be created, so that there is a budget for information? How will sectoral programmes be financed? Will the communication policy be an independent or cofinanced policy?
(DE) Madam Vice-President, paper may be versatile, but it is becoming increasingly clear that it is no longer very informative. The electronic media - television and the internet - must be given priority in our information policy. Therefore, my question concerns whether we can identify a trend of this kind in current policy. Secondly, I was pleased that the local and regional television companies, in particular, are to be involved in this. This makes more sense than covering the deficiencies of the large public television companies.
Again I am pleased to hear what the Commissioner has to say but I share the concerns of the last speaker. I am concerned about how the message is going to be conveyed out there and I agree about the electronic media.
There is a real danger that brochures and books will remain in offices unread. I have seen this happen so many times. I suppose the question I want to ask is: how do you intend to get the message out there to those who are interested? Are you going to try to target interested groups, or is it simply a blanket approach?
Vice-President of the Commission. - Thank you for these important follow-up questions.
Let me say what I think is necessary. For the success of any campaign or information, we will need five elements.
First, to use the internet and new technologies intensively. We can only dream of the Obama campaign. I think they had USD 1.2 billion for their information campaign, but the way they used the internet proved to be decisive. Therefore, we need to do that.
Second, we need to use audiovisual tools: 60% of citizens use mainly TV and radio for any information about what goes on at EU level.
Third, we need to engage with multipliers, such as civil society and local authorities' different networks. Therefore, we have other faces and other messengers about the added value of working together at European level.
Fourth, we need to cooperate with 'ambassadors', i.e. people who are willing to stand for the cause of democracy and who can reach out more than we, the politicians, can do.
Fifth, we need to reach young people and women, who tend to vote less and be less enthusiastic about the European Union which, not least, the referendums in Ireland, and previously in France and the Netherlands, showed us.
These things are necessary.
What about the money then? What kind of budget do we have? We have been able to identify some EUR 8.5 million in our budget for next year to cover centrally and decentrally managed actions that are linked to next year's elections. Our representations have been instructed to devote the bulk of their modest communication means to the EP elections and, in fact, out of the decentralised monies that they have, they have allocated 60% to this task. We also now have meetings at a technical level with your services in Parliament to compare notes on the different activities in the different Member States.
This year, we have activities aimed at the elections that represent around EUR 6.2 million. We have projects targeting young people; we have special Eurobarometers etc. There is also money for communication on Structural Funds, on agriculture and on research in each policy area, but we do not have any extra money or special money allocated to this. I have asked all my colleagues to integrate the elections in their communication plans. They will be reporting to me on how this is being done.
Next year's budget has not yet been finalised, so there is still an opportunity to add extra money - but this is what we can identify today in the budget. So there is not an over-allocation of money, but we will have to use the already existing channels. We will also help and assist the European Parliament as much as we can with all our resources and through our normal activities, i.e. producing audiovisual material, video clips on EUtube - all of the things that we do on a daily basis we will make sure are used to mobilise voters and to inspire good and lively discussion in the EP elections.
Subject: Information for Europeans concerning participation in European elections
The recent international financial instability, which put a severe strain on international and European banking systems, was a cause for deep concern among ordinary European citizens, who did not see any solutions proposed at EU level or any sign of European solidarity during that critical period.
What steps and what measures does the Commission propose in order to inform European citizens about European policies and solutions at EU or Member State level during times of crisis and exceptional political and economic developments? What plans does it have to provide European citizens with information in the run-up to the election and induce them to take part in the European elections in the context of unfavourable developments affecting issues of importance to the EU concerning international economic and trade relations?
Vice-President of the Commission. - I know very well that the financial crisis and its impact on the real economies are of huge concern to many Europeans and, as such, this will also have a particular impact on the European elections. It is no wonder, then, that most people would like the election campaign to focus on economic issues affecting their everyday lives, such as unemployment, economic growth, inflation and purchasing power. More recent opinion polls also show that people now see the EU as a 'shelter' from the current crisis and want the EU to regulate at global level.
The Commission keeps pace with developments. On 29 October, we adopted a framework focusing on dealing both with a crisis in the markets, preventing future crises through reforms of economic governance, and minimising the impact on jobs and growth. Proposals to follow this up are in preparation and are central strategic priorities for our legislative and work programme for 2009, which we presented to Parliament yesterday, and which was debated.
It is important that the need for action has been recognised by the Commission, Parliament and Council and that we are about to propose sustaining jobs, growth and solidarity as one of the interinstitutional communication priorities for next year. This means that it will be one of the themes on which EU institutions and Member States will work in partnership to communicate on EU activities in this area. Plans will be drawn up on how best to do this.
I have already mentioned the EP elections, which are another of the interinstitutional priorities. Here, preparations are more advanced, as we have all known for some time that it would be a priority.
Our institutions are working in close cooperation on all election-related communications activities, and the Commission will contribute actively to the framework communication strategy adopted by Parliament. The Commission's goal is to raise people's awareness of the elections and generate debate on substantive EU policy issues. This will be partly achieved by the use of our central tools, including the use of audiovisual media and the internet, and complemented by many decentralised activities organised by the representations in each Member State in close cooperation with Parliament's information offices.
Those events should make people aware of the fact that the voter has a choice between different policy visions of Europe and that these choices will make a big difference to the lives of all our citizens.
(EL) Mr President, my thanks to the Vice-President for her reply. I trust that the measures proposed by the Commission will be implemented, because a great deal of time passes between proposal and implementation; there is the bureaucratic process and I do not know if there will be enough time before the elections for citizens to see the results.
Financing and the information strategy can also bring about contradictory results, which is why particular care is needed to ensure that we do not hit a nerve among our citizens, who do not want to see money being squandered unnecessarily on the events, publications and decentralised activities you mentioned.
Also, debate does not always convince. Perhaps we should therefore recognise the means at our disposal and be more honest with the citizens.
(ES) Mrs Wallström, do you believe that the issue of whether electors feel close to or distant from candidates has an impact on the level of participation in European elections? Do you agree with a State of 45 million inhabitants having only one electoral district for the European Parliament elections? What can the Commission do to ensure that States with a larger population have electoral districts which are closer to the people?
I just want to say to the Vice-President of the Commission that we should look at the situation in Denmark, where they are now talking about applying for membership of the euro; in Iceland, where the country has been torn apart; and in Sweden, where clearly they are looking again at joining the euro.
For example, who is telling the people of Ireland that, because they were under the euro and the European Central Bank, they have been able to weather this storm much better than these other countries? Is it not time that we actually start talking up the European Union? This week, we have Members of the European Parliament from Ireland in this House making negative comments about the European Union. Who is going to make the positive comments and claim the good things for us so that people know the benefits of being in the European Union and the euro?
Vice-President of the Commission. - I tried to do my bit by visiting Ireland last week. I tried to explain what I think are the added values of European cooperation. I think the debate about the euro and why it has been to the advantage of Ireland to belong to the euro area is going well now, but it raises the basic question of who will advocate the European Union. Who will speak for the European Union? Where does the responsibility lie? We can never count on Brussels doing all of that. It has to be shared and done in partnership.
Actually I think that the political controversy and debate are good, because there are different versions, different programmes etc. I think that helps to raise interest, and it is also ultimately good for voter turnout. Of course we want to encourage and stimulate a lively debate and discussion on the European agenda and European issues. We all have to be advocates. That is why I am proud and happy that we, for the first time, have this kind of framework of an agreed partnership on communication. We have never had that before.
So we should decide to share the responsibility to be advocates and also to listen to the concerns of people across Europe, because really it is communication, not only information, that matters. Listen better, explain better and go local: that is what I repeat with regard to communication. The campaign will be carried out differently in different Member States because it will have to be adapted to national conditions. This is what we are trying to do now. We are trying to speed it up as much as we can, but we also have to respect the Financial Regulation and all the rules. We have to be correct in everything we do. We had a meeting today, which we will follow up. We will try to respond as best we can to the Parliament's detailed timetable for planning for the EP elections.
I think that we will already be able to allocate and spend money this year but, of course, more resources becoming available would help us to organise more activities next year. I repeat that I think we also have to look at using audiovisual media and the Internet more extensively in order to be effective and to reach out to young people.
(ES) Please forgive me, but I did not hear the Commission Vice-President answer my questions.
We note the reply given by the Commission, but we do not have the powers or the skills to assess the scope of the reply as regards its substance.
Subject: Commission's communications strategy for the Irish referendum
What was the communications strategy of the Commission and its members during the run-up to the referendum in Ireland?
Vice-President of the Commission. - I would like to stress that, on the Lisbon Treaty, the European Commission has worked through its representations and in close coordination with Member States to provide factual and objective information to EU citizens. We have supported this work with communication kits including various materials such as fact sheets, presentations and key messages. We also provided training and briefings for Commissioners, representation staff, Europe Direct information centres and other information multipliers.
Recognising the importance of the web, we have created a dedicated website with comprehensive information on the Lisbon Treaty which was launched in the 23 official languages. On that basis, the Commission representations in Member States have developed materials adapted for local needs and better suited for informing citizens. Further to this, the representations, including the one in Ireland, have drawn up communication plans in close cooperation with the national government and EP information offices in Member States.
Activities that we planned include training for journalists and multipliers, publications of brochures and leaflets, organisation of discussions with civil society and local authorities, and also public events at schools and universities. As such, the citizens get tailor-made information in their language and which address their real concerns.
(EL) Mr President, my thanks to the Vice-President. My supplementary question includes a proposal: Madam Vice-President of the Commission, you - not just you, the College of Commissioners - should visit Ireland at a politically convenient time for the Irish question and the entire College of Commissioners should start a debate with the citizens of Ireland and answer their questions in toto.
Organise a debate with all the interested agencies with television coverage, so that the Irish people, the Irish electoral body can watch it and reply to their anxieties and questions in situ.
(PT) Mr President, Commissioner, for two months the political and media agendas have been dominated by the financial and economic crisis. The referendum in Ireland or the difficulties in the Czech Republic over the Lisbon Treaty have gone virtually unreported in the media. Do you not feel that the Commission's information and communication strategy should now be reinforced, given the need and urgency for the Lisbon Treaty to enter into force, and also as a political response to tackle and overcome the current crisis?
I will be brief. First of all, I would like to compliment the Commissioner in particular for her efforts on this issue. As a former journalist, can I suggest that while a meeting of the Commission might be interesting for the Commission, we cannot force people to watch it.
The problem is, information without emotion will not be taken up and I am afraid Europe is pretty dull and boring - except your good self - so you need to address that.
Can I also say as a former journalist - and this is terrible that I am saying this in public - I was brought here, and to the Commission, on many occasions, and the grey walls and the dull presentations did not stimulate my European genes. You need to tackle that issue. Finally, if the Irish government had, as you said, listened better, explained better and gone local, there would have been a 'yes'.
Questions Nos 38 to 41 will receive written answers.
(EL) Could the Vice-President please reply to my supplementary questions?
Vice-President of the Commission. - I think that maybe the President forgot to give me a chance to reply to your specific questions. Of course we are learning important lessons from what happened in the referendum, and I think you are right in pointing out that there should perhaps have been more visits on the 'yes' side. We followed the advice at the time and we fully respected the wish not to be seen as interfering with the debate in Ireland, but maybe now the Irish will want to send out invitations much more widely. I have encouraged all my colleagues to go there and engage in a discussion with the Irish. If they broadcast it on TV, I am not sure it will always be that convincing, but we appreciate the media attention.
We are working now with the Irish government to conclude a memorandum of understanding, where we look at the things that have to be done, both in the short term and the longer term, in making sure we have better civic education, that we work with journalists, that we perhaps have a more emotional approach to some of these issues yet, at the same time, respect the laws and rules that exist in Ireland.
We are learning lessons and I think we will very much follow your advice to go there and to respond to everything from agriculture to fisheries policy to trade etc. This is the way to meet the challenge. I hope that we will stimulate a good discussion. Thank you for giving me this time.
Subject: Intra-African migration
The build-up of internal problems in a number of African countries and the prospects of emigration to Europe have triggered the migration of tens of thousands of Africans from the sub-Saharan countries to countries further to the north, such as Libya, Morocco, Mauritania and Senegal.
Is the Commission aware of this situation? If so, is it considering any measures to improve the miserable living conditions of those inter-African migrants and relieve the pressure on North African countries arising from that abnormal demographic migration?
Vice-President of the Commission. - Now we are into a completely different policy area. The Commission is perfectly aware of the poverty which, combined with other factors such as instability, climate change and human rights violations, drives migrants to embark on a hard, sometimes tragic journey. The Commission is active on all these fronts, primarily via the political dialogue conducted with these countries and via the European Development Fund and its aim of combating poverty.
In response to the tragic events in Ceuta and Melilla and as part of the global approach approved by the European Council in late 2005, the European Union wanted a structured dialogue with Africa on the link between migration and development under the Rabat process in respect of the West African migratory route, shortly to be followed up by the Paris Conference on 25 November, and the Tripoli Process in respect of Africa as a whole.
The partnership on migration mobility and employment was launched at the December 2007 EU-Africa summit in Lisbon. The underlying idea is that the partnership should find solutions to migration by linking it to employment issues.
The Migration Information and Management Centre, inaugurated by the Development and Humanitarian Aid Commissioner and Malian President Touré in Bamako on 6 October, exemplifies the practical application of the integrated approach that the Commission is striving to promote. It is, moreover, ready to reproduce this example elsewhere in West Africa.
As regards migrants' living conditions, one of the objectives of the migration and asylum programme is to protect migrants' rights, inter alia, by strengthening the capacity of administrations and stakeholders in countries of transit or destination such as the North African countries to assist migrants, especially in certain conditions.
By way of example, the European Community has recently granted funding under the programme for the following projects: the continuing financing of the Libya office of the High Commissioner for Refugees, which plays a key role in promoting the rights of refugees and asylum seekers; improving the protection of the living conditions of international migrants in North Africa; strengthening the capacity of civil society organisations in the area of promoting the rights of migrants in North Africa; and a programme enabling migrants in Libyan Morocco to return home voluntarily in decent conditions.
Lastly, the Commission is using the programme to finance many projects in sub-Saharan Africa addressing the prevention of illegal immigration, the promotion of legal migration, the link between migration and development and the promotion of refugee and asylum-seeker advocacy.
(ES) Thank you very much, Madam Vice-President, you have given me plenty of information on the issue that I raised and I thank you for this detailed information. I feel that the Commission's new phase is important. In particular, the Bamako project provides a focus for the European Union in terms of immigration. I know that this has only just started, so my question is probably premature, but I wanted to ask the Commission the following. If this Bamako (Mali) project produces good results in terms of immigration, does the Commission believe that this experience can be extended to the other countries around the southern rim of the Mediterranean?
Mr President, on a point of order, I just wanted to mention something in relation to the last session. I am sorry for raising it at this stage, but during the last session less than 15 minutes were given for three questions - 38, 39 and 40 - which were very much connected.
I think it is unfortunate that they were not dealt with, because I think they could have been dealt with, and yet only 15 minutes were granted to the last session. I had understood it was 20 minutes.
I think that you are right. I will make a note of it, but I have no other option for action at the moment.
Vice-President of the Commission. - I am also learning all the time in this job. I am learning that similar projects - like the Bamako project - are planned for other countries in Western Africa such as Senegal. So apparently this is already on the agenda and the Commission is fully engaged in developing similar projects in other countries.
Subject: Opening of dialogue in Cuba
The Council Conclusions of 23 June 2008 on Cuba have been very well received in Cuban democratic circles, which appreciate the fact that the unconditional release of all political prisoners is a key priority for the EU and that it supports respect for human rights and genuine progress towards a pluralist democracy.
In line with the commitments made in those Conclusions, can the Commission indicate whether its members have already had contacts with the representatives of civil society and the democratic opposition? What effective measures is the Commission taking to further develop dialogue with those representatives, and how is it ensuring that measures intended to benefit civil society (such as microprojects to promote social integration and cohesion) do not end up being supervised by official bodies?
Vice-President of the Commission. - The Commission maintains regular direct contact with civil society in all countries of the world, including Cuba. The Commission's role in Cuba is appreciated and supported by civil society and by opposition groups. The Commission delegation in Cuba regularly receives representatives of civil society and opposition groups, and the Commission's departments in Brussels pursue an open-door policy vis-à-vis any person or organisation that wants a constructive discussion on Cuba or any other country.
The meeting that relaunched political dialogue between the European Union and Cuba, following the Council conclusions of 23 June which terminated the diplomatic measures adopted in 2003, was an EU ministerial troika meeting on Cuba in Paris on 16 October 2008. The positive spirit that reigned at that meeting allowed frank and open discussions to take place on subjects of common interest, such as the international financial crisis, human rights, cooperation with Cuba and reform of the United Nations.
The Commission is firmly convinced - and the Commissioner for Development and Humanitarian Aid has said this on several occasions - that frank and open dialogue between the EU and Cuba provides the best framework for discussion on matters of common concern to the two sides, including questions of human rights.
(ES) On behalf of Mr Yañez-Barnuevo, I thank you for your answer. However, Commissioner, I must say to Mr Michel that his actions, words and gestures are vital in the direct contacts made with the Cuban democratic opposition in terms of implementing the Council's priority conclusions, reducing the effects of Castro's terrible dictatorship and encouraging freedom.
Vice-President of the Commission. - I will, of course, convey to my colleague all Parliament's responses and reactions. I think he recently visited Cuba but, of course, to date, we have not had the chance to develop this context. If I know him well enough, I think that this is definitely in his interests and that he will show openness and willingness to listen. This is, of course, part of what we have to do from now on. It is definitely in the Commission's interest as well.
The Members who tabled the other questions are not present, and therefore written answers will be given for Questions Nos 51 to 58.
Subject: Europe - a more attractive place for researchers
Statistics show that the European Union produces more graduates in the pure sciences than the USA or Japan. Nevertheless, studies reveal that Europe is unable to retain its high percentage of graduate research scientists and that there is a 'brain drain' to countries outside the EU. This situation gives just cause for concern, particularly at a time when Europe is aspiring to become the most dynamic, knowledge-based economy in the world.
What are the main reasons for this phenomenon and what are its implications for the EU? Does the Commission have statistics on the employment of graduate researchers for each Member State?
Member of the Commission. - Researchers are at the heart of knowledge creation, transfer and exploitation. They are the key for Europe to turn the fifth freedom - the freedom of movement of knowledge - into reality, and with that to shape the knowledge-based economy.
The supply of human resources for research is indeed best reflected in the number of new university graduates. The benchmark adopted by the Education Council in 2003, to increase by 15% the number of graduates in Member States and decrease gender imbalance by 2010, has been reached. In 2006, there were in the EU-27 about 200 000 more mathematics, science and technology graduates than in 2000.
It is clear that not all university graduates go into research. For the European Union, an additional factor here is that, due to the lower share of private research investments in Europe compared to other continents, the market for researchers in the EU is relatively smaller than those of our competitors.
On top of that, there is strong competition for attracting and keeping the most talented researchers. This is, first and foremost, a competition between research and other economic sectors. But there is also a competition between countries and world regions - in particular the US, but also, increasingly, China and India.
The European Union is facing the upcoming retirement of generations of researchers in Europe, with no prospect of their complete replacement. The situation will get worse if young people are not attracted into the research profession. What is at stake is whether Europe in the long term can remain and further develop as a world-class location for research and development.
The fact is that researchers in Europe are still faced with serious obstacles and a lack of opportunities. When I talk to researchers across Europe, I hear about unattractive working conditions and career prospects, an often precarious status and short-term contracts. Furthermore, many researchers are still trained in a way which does not equip them with the skills needed in a modern knowledge economy. There are strong disincentives for researchers wishing to move jobs within academia and industry and vice versa. Finally, the structural fragmentation of the European researchers' labour market hinders the transnational mobility of researchers within the European Union, due to, in particular, a lack of open, merit-based recruitment and to cultural factors, as well as problems encountered by highly mobile workers in such fields as social security, taxation and transferability of supplementary pension rights.
It is therefore high time for Europe to step up its efforts to ensure the availability of the necessary researchers in the years ahead. That is precisely why the Commission, last May, proposed a European Partnership for Researchers: a partnership with and among Member States entailing a focused framework to make rapid progress across Europe in key areas determining better careers and more mobility.
The Council has responded favourably to this initiative and we are about to embark on its implementation, centred on national action plans and mutual learning. Evidence-based monitoring of progress, data-collection on mobility and career patterns are also foreseen. So, while we currently have very few data, the aim is to provide ourselves with the better statistics that the honourable Member is looking for. We have many of the other data but not exactly these specific data.
The Commission Communication on the European Partnership for Researchers is currently under consideration in this Parliament. The Commission looks forward to Parliament's opinion, which will hopefully reinforce this common endeavour for the future of research in Europe.
(EL) Mr President, my thanks to the Commissioner for his reply. I have a supplementary question about the Seventh Framework Programme for Research, which has a package of EUR 54 million. Do you have any details, Commissioner, 18 months in to this Seventh Framework Programme, as to how it is developing, which countries have a satisfactory take-up rate, what the main problems are and if the Commission intends to produce a progress report on this financing framework?
(DE) Mr President, the attraction for researchers naturally also depends on the net income that they receive. Are we working together with Commissioner Kovács to develop a proposal which will allow researchers to pay no tax on their earnings and which will ensure that donations to research organisations are also tax-free or can be regarded as operating expenses? A system of this kind is already in place in the United States. Would it not be possible to carry out a comparative study so that we can also provide incentives in this area?
I would like to ask the Commissioner, when he is revisiting these questions and listening to Parliament, if he will again revisit the question of ethical research and ethical researchers. It is very clear that the destruction of embryos is no longer required and there are many other avenues for exploration. Will he now start putting resources into those other avenues so that we can return to a fully ethical research base within the European Union?
Member of the Commission. - I wish to begin by saying that of course we are following all the data and everything that concerns the framework programme. This is available and we can provide you with the data.
We also have regular monitoring reports, which are envisaged until the end of the year and, in addition, we will have a progress report - I think at the end of May 2009. But the progress report is much more: it is about providing the input of ideas on how we should proceed in the future. Part of the logical implementation of the framework programme is to follow what you do and where you are investing or spending the funds.
Concerning tax-free income: I was always in favour of using those instruments which would stimulate science and research, including tax-free incomes. One of the problems which we have to deal with in this crisis and difficult situation is how to stimulate research and development so we are not in the same situation as companies. Because of the pressures, they would certainly consider reducing investment in research and development.
This avenue is one of the possibilities, but we also have to be aware that we have a flexible growth and stability pact, which has to be followed, and we have to consider that the situation is certainly not the same in all Member States. Member States have different kinds of manoeuvres which they have established during the good times, when economies were better.
Finally, you asked me about the ethical approach, which was also mentioned in another question. I think we have truly invested a lot in order to reach an agreement on which to base our ethical approach in science and research and also when we are using the framework programmes. Agreement is difficult. There are different views across the European Union Member States, and we can be quite proud that we have established something like clear ethical procedures which are, in reality and in practice, proving to be based on true ethics.
(DE) Mr President, I would like to apologise. I am normally very punctual, but there are always two sides to punctuality and this question time has been delayed. Therefore, I was in the Group meeting and, as soon as I saw on the screen that Commissioner Potočnik was starting, I came running over and arrived at the very second when he began. I would ask you to be so generous as to call my question 42, because I arrived at the plenary session at the very second that Commissioner Potočnik was called. You may not have seen me, but I came running in.
Mr Posselt, we had already seen that you had arrived, although slightly late. Clearly, you are not responsible for this lateness, which is fully justified, and the Bureau had, in the meantime, intended to follow the order with the next question. We will, however, do all that we can to cover your question during this round.
Subject: Funding for green technology
In today's climate of economic downturn and greater energy insecurity, citizens are looking to the EU for leadership. It is now time that the EU and its Member States raise the tempo and support increased funding for innovation and technology. We need to get the message across that the EU can be a world leader in green technology if we act now, not later. The challenge of climate change is an opportunity for investors, research and development, business and jobs.
Can the European Commission lay out the current and future plans for investment funding for green technology under the 7th Research and Technology Framework Programme?
Member of the Commission. - The Commission fully supports the analysis made by the honourable Member in his oral question.
We are the leader in green technology and we need to maintain and reinforce this position. This will also back the position of the EU in its leading role in the international fora for combating climate change. With the seventh Framework Programme for Research and Technological Development, the European Union is well equipped - and Parliament played its full role in its outcome - to mobilise EU R&D funds in support of the development of new green technologies.
The Commission is putting a lot of effort into making the most of FP7. Two of the joint technology initiatives adopted so far are fully dedicated to green technologies: 'Clean Sky', with a European contribution of EUR 800 million; and 'hydrogen and fuel cells', with a contribution of EUR 450 million from the European Community.
With the European Strategic Energy Technology (SET) Plan, we are strongly endorsed by Parliament and the Council. The Commission has initiated a process that will enhance the effectiveness of Research & Development spending in energy research. The SET Plan is committed to green technologies. It calls for the implementation of six new priority European industrial initiatives (industry-led programmes: wind, solar, CCS, grids, bioenergy and sustainable fission) and the establishment of the European Energy Research Alliance (research-led programmes).
The FP7 Energy Community Programme is the main instrument available in the short term to support the implementation of these actions. But more than EU effort alone is certainly needed. Therefore, the Community Programme should be used to catalyse actions of Member States and, of course, of the private sector. This requires a shift in the approach: rather than just cofinancing projects, steering and enabling the deployment of a joint effort through joint programming is truly needed.
Analysing the whole set of work programmes from the first three years of implementation of FP7, the Commission estimates that 37% of the topics supported by R&D funding are for green technology. Forty per cent of the budget committed after the 2007 calls, under the 'Cooperation' Specific Programmes, also support green technology R&D.
In order to be able to monitor the contribution of FP7 to sustainable development, in general, and to green technology, in particular, the Commission is setting in place a monitoring system that should be operational in the first semester of next year.
In its Communication 'From financial crisis to recovery: A European framework for action', adopted on 29 October this year, the Commission also emphasises the role of R&D investment and education as well as enhancing European competitiveness by continuing to green our economy.
In more general terms, it should be noted that, in addition to FP7 funds and activities, there is a wide range of policy initiatives and supporting programmes related to environmental technologies in the EU like the Environmental Technologies Action Plan, the Competitiveness and Innovation Plan and more recently, the Lead Market Initiative and Action Plan on sustainable production and consumption.
The Commission hopes that, with this element of response, the honourable Member will be convinced that we are fully engaged in harnessing FP7 funds to really greening our research and our economies.
(GA) Mr President, I would like to thank the Commissioner for that comprehensive answer.
As regards marine research, sea research, and marine technology and science, is there help available under the seventh Framework Programme of the European Union to increase marine research and marine technology under that programme?
Member of the Commission. - The answer is certainly 'yes'. We discussed only yesterday in the Committee on Industry, Research and Energy this specific activity which is devoted to marine and maritime matters. We want to make more progress in this area, because the situation is extremely complex. This whole area of oceans is extremely complex, but our life, the way we live, also influences the ecosystems there. It deserves special attention, and this attention should take the form of a new way of organising the system of research in this area: bringing marine and maritime researchers together, and also combining the efforts from the Member States in a different way than is the case today. This is a new way of thinking, which could be named 'pilot thinking' in the context of joint programming, which is something which I mentioned before. Certainly this will have our attention in the future also.
Ladies and gentlemen, we must try to deal with the effects of the reversal of the Question Times that we have had, by attempting to respect all and give everyone the chance to put their questions. In order to do this, we will try to deal with all the remaining questions, but once the Commissioner has given an answer, I will be able to give the floor only to the Member who tabled the question. We will not accept any other requests to speak, because that would make it difficult to achieve the final result.
Mr President, I know I have just joined you, but I have been watching the monitor at a very important group meeting and I just wonder why we are not going seriatim. I really cannot stay. I came precisely when my question was scheduled and now you are reverting out of order. I would urge you please to stick to the order, Mr President.
Mrs Doyle, I am not changing the order. Unfortunately, an incident occurred for which Mr Posselt bore no responsibility. Since there was a round of questions for which the time was changed for the Commissioners, Mr Posselt was 30 seconds late. I am therefore going back to the question by Mr Posselt and immediately afterwards we will have the question by Mrs Doyle.
Subject: Cloning
The Commission is currently conducting a general discussion on cloning. What is the purpose of this debate, and what are the essential principles on which it is based?
Member of the Commission. - This is certainly a difficult and complex area. The debate on cloning at the Commission refers to the use of a technology called somatic cell nucleus transfer (SCNT) with particular reference to farm animal breeding and how to deal with food produced from these cloned animals and their offspring.
In the case of the use of this cloning technique in livestock reproduction and breeding in the agrofood sector, the questions are, in particular, related to animal health and welfare. In the case of the safety of food derived from cloned animals and their offspring, the questions are, in particular, related to any possible risk to human health and to the consumer's right to be informed.
The debate does not cover the use of SCNT in research. The Commission has been following the development of SCNT since 1996, when the first cloned mammal, Dolly the sheep, was born. In 1997, the Commission asked the Group of Advisers on the Ethical Implications of Biotechnology to issue an opinion on the ethics of cloning.
In 2004, the Commission financed the project 'Cloning in public' under the sixth Framework Programme. This allowed an EU-wide debate to be launched as a first opportunity to have preliminary discussions with academics and civil society on ethical, legal and other societal aspects of farm animal cloning. The study concluded that the public is not well informed about the use and implications of cloning. The JRC published a study in 2007 in Nature Biotechnology on the prospects for future commercial use of cloning technology. The study mapped the state of the art of the commercial applications of animal cloning worldwide and produced a pipeline of products and their estimated time of arrival on the market. The conclusion was that cloned animals were not expected to arrive on the EU market before 2010 and that reproductive materials - semen - from cloned animals may be the first products to be traded.
Over recent years, the Commission has received information that the technology of somatic cell nuclear transfer for the reproduction of farm animals is about to reach its commercial stage, in particular, in third countries, notably the USA. Based on the final risk assessment, a report written by the US Food and Drug Administration scientists and issued in January 2008 concluded that the consumption of food from cloned animals and their offspring is safe as long as the food comes from healthy animals, which is a general principle in food safety. Only healthy animals enter the food chain.
In order to prepare for an informed political debate, in 2007, the Commission asked the European Food Safety Authority (EFSA) to assess the actual and potential risks associated with the use of this technology in food production and also asked the European Group of Ethics (EGE) to issue an opinion on the ethical aspects of animal cloning for food supply. The Group released their opinion in January 2008 and the Authority in July 2008. According to EFSA, 'based on current knowledge ... there is no indication that differences exist in terms of food safety between food products [derived] from healthy [animal] clones and their progeny, compared with those from healthy conventionally-bred animals'. Concerning the general health conditions of clones, the EFSA opinion states that there is no indication of adverse effects for the sexually reproduced progeny of cattle or pig clones. However, clones and their progeny have not yet been studied throughout the whole of their natural life span.
At present, the EGE does not see convincing arguments to justify the production of food from clones and their offspring.
The Commission also asked for a Eurobarometer survey to be carried out on the attitude of Europeans towards animal cloning. The results were made available in October 2008. The study showed that 58% of the respondents were against cloning for food production purposes.
The Commission is now carefully considering these various elements to prepare an informal political debate on the use of somatic cell nucleus transfer for the reproduction of farm animals and food production. Should it be considered necessary to further develop the regulatory framework, it is important to recall that the new provisions would, of course, have to comply with the EC Treaty and with World Trade Organisation rules.
(DE) Mr President, I would like to thank the President for his generosity and the Commissioner for his positive response. I have only one question. Can the Commission definitely state that cloning humans, in whatever form, is not and will not be part of this strategy?
Member of the Commission. - Under the rules which we currently apply, this is ruled out. The rules which we are using certainly do not allow research where the purpose would be the cloning of people.
Subject: European Research Council
On 27/28 February 2007, the European Research Council (ERC) was officially launched at an inaugural conference in Berlin hosted by the German EU Presidency. One of its aims is to 'promote wholly investigator-driven or 'bottom up' frontier research'.
Could the Commission clarify what is meant by investigator-driven or 'bottom-up' frontier research? And what progress has been made to date in this area?
Member of the Commission. - Here, I will be brief. The 'investigator-driven' approach followed by the European Research Council means that it supports projects at the frontiers of knowledge carried out by researchers on subjects of their choice, in any scientific field. So they have the freedom to choose.
The European Research Council, by supporting 'frontier research', puts particular emphasis on interdisciplinary projects and on pioneering research.
So far - and now I am talking about the progress - two calls for proposals have been implemented by the European Research Council, and Europe's research community has responded with huge enthusiasm. A massive 9 167 proposals were submitted by young researchers in response to the Starting Independent Investigators Grants call last year and more than 2 000 proposals were received for the Advanced Investigators Grants call this year. This high level of participation demonstrates the appeal of the European Research Council and confirms that funding for frontier research on a bottom-up basis corresponds to an urgent need in Europe.
The Commission is convinced that such investment in frontier research in the long term will substantially contribute to improving our knowledge-based society and also our innovation capacity in research.
In the light of the French presidency's objective of establishing a governance process for the European Research Area (ERA) by the end of 2009, could the Commission specify what measures it plans undertaking, in cooperation with Member States and Parliament, to put in place science policy evaluation methodologies to ensure evidence-based policy options for science and research and development in the EU?
With the announcement of the European Research Area's '2020 Vision' agreed by the French Presidency, the Council and the Commission, what progress is being made in the whole area of governance here in the ERA?
Member of the Commission. - To be honest, this is quite a far-reaching question. We believe that it is important that we agree with the Member States on '2020 Vision', because if we do then this would certainly reduce the length of further debates about what we want to do in Europe. We should not repeat again and again where we are going: that is the whole idea. Of course, the debate is not starting now: the idea was launched with a Green Paper in 2000. I think it is great, especially for the new changed reality in which we live.
The structure and governance of ERA are extremely important, and that is why we have to be patient. It is clear that we will not be successful if the Member States are not in the driving seat. When we talk about the European Research Area and stimulating that, we do not talk predominantly about increasing funds at the European level, but rather about how we can all cooperate better - something that is inherently in the basics of the institutional framework of some of our major competitors, such as the USA, with which we want to compare ourselves. So we want to create a voluntary commitment of the Member States through which we cooperate more and better than at present.
Concerning science policy methodologies, this is all part of the discussion which we are focusing on. I think that this question will certainly have to be addressed, but I cannot elaborate on that. I know that ERA's approach is, in essence, one of the developments that Europe most needs at this time.
Subject: Ethical review of funding for research under FP7
In the rules for submission of proposals, and the related evaluation, selection and award procedures under the Seventh Framework Programme for research and technological development (FP7-1982/2006/EC), it was made clear that funding would not be given to research activities that involved the destruction of embryos. Is the Commission satisfied that the ethical review of proposed projects has been successful in the implementation of this policy?
Member of the Commission. - The ethical review of research funded under the Seventh Framework Programme is a system that safeguards the protection of fundamental rights and respect for ethical principles.
In the case of research involving the use of human embryonic stem cells, the procedure consists of five steps, including the scientific evaluation, the ethical screening and review, the national/local ethics committees' approval for the proposed research and the submission of the proposals to a Regulatory Committee, so this relates to which project we decide on a single project basis.
In July 2007, the European Group on Ethics also delivered an opinion to the Commission on ethics reviews of Seventh Framework Programme research projects using human embryonic stem cells.
In following the above steps, the Commission considers that the established ethical review mechanism has been successful in implementing the relevant EC provisions. In particular, as all research activities that involve the destruction of human embryos are excluded from the scope of the Community funding, no research proposals in this area have been funded under the Seventh Framework Programme.
The ethical review is meant to verify that no EU funding is granted to research activities involving the destruction of human embryos. In this sense, it is an integral part of the whole implementation of the Framework Programme.
Would the Commissioner tell the House if the framework can be used to carry out research on human embryos which have already been destroyed before the research starts, or is this semantics and are we just playing with words?
I return to the question I asked earlier and ask for more detail. Will the Commissioner take steps to ensure that everything possible is done to keep abreast of that form of research which does not raise the same ethical questions and which may well give the same or better results?
(IT) Mr President, ladies and gentlemen, in any case, my concern is the opposite from that of Mr Mitchell. Research is certainly permitted on cell lines that have already been extracted. The problem, in my view, is that the obstacles are so great anyhow that this type of research finds itself being penalised for reasons which, on the face of it, are ethical, but which actually are no such thing.
Mr President, you said earlier you would not be allowing questions to the Commissioner from people other than from the questioner. People can then come in and go on the record. Why do they not put their own questions down about these issues? You have to follow the ruling consistently, Mr President.
You said you would not allow anybody other than the person who put down the question to ask questions and then you allow a gentleman here to get in on the back of my question. If I knew that this sort of question was put down, I would have gone on much longer about the point that I want to make.
Unethical research is totally unnecessary...
(The President cut off the speaker.)
Mr Mitchell, when I give the floor to an MEP for a 30-second speech, I do not know whether he will ask a question or make a comment on the questions which have already been put. In any case, you had the opportunity, through Mr Cappato's speech, to make a further speech in reply. I believe that we can all be satisfied and, thanking Mr Potočnik for his patience, let us give him the floor for his final answer.
Member of the Commission. - You have seen how difficult this debate is when we talk about ethical questions. That is exactly what Europe is and how it looks.
To be precise, human embryonic stem cells research is allowed under conditions which were agreed and voted in the European Parliament and also in the Council. We have had a very thorough and in-depth debate and the procedure which is used is - I can say - based on a really ethical approach.
I have explained in the introduction which steps we have taken and how the decision is made. Firstly, we need to have a scientific evaluation. Then we have an ethical evaluation at European Union level, then an ethical evaluation at individual Member State level. If any Member State is against something being funded in their country, we do not fund it. Then this project goes to the committee where the decision is taken by the Member States on the individual project basis.
When we do the scientific evaluation, the first question is: is it possible to attain this with any other kind of approach? And only if the answer is 'no' will we continue in the other direction.
Normally, there is an overwhelming majority of scientists who believe that the combination should be used. But if you look at the structure in our programmes, you would definitely find that the overwhelming majority of the programmes we finance are programmes which are connected with adult stem cell research. That is quite clear. So we try to follow the rules which were voted and agreed here and which we believe that, in practice are working.
Mr President, I was here at 18.15 this evening for these questions. My question was No 3 in a session. Fifteen minutes were given to it. Thirty-five minutes were given to this session. I think it is an unfair system when someone who is here on time does not get their question dealt with and I am extremely disappointed. I want my annoyance noted.
It is extremely frustrating to come in here, to be here on time, and then find that questions are skipped so as to accommodate other people. I find it very annoying.
Mr Burke, I understand your frustration, but the period of time laid down for every period of questions this evening has been complied with. Unfortunately, when it happens, as a result, that some questions are included in a question time period and are not dealt with, this depends, unfortunately, not on the President, but on a matter of chance which I can do nothing to remedy. The only opportunity that I had was obviously, as you can very well verify, to lengthen the time for the last period of questions by a few minutes, thanks to the Commission's availability and kindness. No time was deducted, however, from the other question periods.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.50 p.m. and resumed at 9 p.m.)